Exhibit 10.66

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

SECOND AMENDMENT TO THAT 2012 HOME SERVICES PROVIDER

AGREEMENT

This Second Amendment (the “Second Amendment”) to that certain DIRECTV, Inc.
2012 Home Services Provider Agreement dated October 15, 2012 (the “Agreement”)
by and between Multiband Field Services, Inc. (“Contractor”), and DIRECTV, LLC
(“DIRECTV”), is hereby made and entered into this fifteenth (15th) day of March,
2012 (the “Second Amendment Effective Date”), as follows:

A.

Contractor has informed DIRECTV that certain lenders may now or hereafter extend
credit to or for the benefit of Contractor secured by the assets of Contractor
including, among other things, amounts now or hereafter owed by DIRECTV to
Contractor for goods sold or leased and services rendered from time to time by
Contractor to DIRECTV pursuant to the Agreement.  

B.

Pursuant to the Agreement and in the ordinary course of the business
relationship between DIRECTV and Contractor related thereto, DIRECTV regularly
offsets various amounts owed by Contractor to DIRECTV against amounts owed by
DIRECTV to Contractor.

C.

In connection with Contractor’s request for credit under an agreement with a
lender (a “Credit Agreement”), Contractor has requested that DIRECTV execute
this Second Amendment.

1. Amendment.  For good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto amend the Agreement, pursuant
to paragraph 16 and paragraph 25.d. thereof, as follows:

Section 5.  Section 5 (“Invoicing and Payment; Disputed Payment Resolution”) is
hereby amended by adding a new subsection (e) as follows:

“(e) Payment Timing and Limited Offset *****

*****

2. Counterparts.  This Second Amendment may be executed in counterparts, each of
which shall be deemed an original, and all such counterparts together shall
constitute but one and the same instrument.  

3. Miscellaneous.

(a) Except as expressly provided in this Second Amendment, all rights are
reserved and the terms and conditions of the Agreement shall remain in full
force and effect.

(b) This Second Amendment is solely for the benefit of the parties hereto and
nothing contained herein, express or implied, is intended to confer on any
person or party other than the Parties hereto (or their successors and permitted
assigns) any rights, benefits, remedies, obligations, claims or causes of action
under or by reason of the Agreement or this Amendment.

1

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Second Amendment through
their duly authorized representatives as of this Second Amendment Effective
Date.

ACCEPTED AND AGREED TO:

 

Multiband Field Services, Inc.

 

DIRECTV, LLC

 

By:

/s/ James Mandel

 

By:

/s/ Ed Balcerzak

Name:

James Mandel

 

Name:

Ed Balcerzak

Title:

CEO

 

Title:

Senior Vice President - Finance

 

2

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.  OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.